DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 9, it is unclear what meant by “allocate space corresponding to the nursery heap space allocated to the application container being full” as presented.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15, 17, 18 are rejected under 35 U.S.C. 103 as being obvious over Borroff et al. [US 20180046572] in view of Guniguntala et al. [US 2019/0042406].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 1, Bobroff et al. discloses the data processing system [Fig. 3] comprising: a memory [301 and 304]; a plurality of processing units communicatively coupled to the memory [302]; a container management component configured to allocate each of a plurality of application containers [memory optimizer, par. 0014, 0020-0022] to: a 
Bobroff et al. does not teach but Guniguntala et al. discloses nursery heap spaces that hold newly created objects and tenured heap spaces that hold objects reachable for a predetermined number of garbage collection cycles [par. 0031-0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bobroff et al. to include the nursery and tenured heap spaces of Guniguntala et al. since these allow for the better management overall of the heap while maintaining the best possible performance [par. 0033 of Guniguntala et al.]
Claim 2, Bobroff et al. in view of Guniguntala et al. discloses the system of claim 1, wherein the memory management service is configured to perform, responsive to a request from an application container, garbage collection by executing a plurality of operations [par. 0008] on a set of the plurality of processing units in parallel [wherein parallel processing is supported, par. 0113].
Claim 3, Bobroff et al. in view of Guniguntala et al. discloses the system of claim 2, wherein the set of the plurality of processing units comprises more processing units than the group of the plurality of processing units allocated to the application container 
Claim 4, Bobroff et al. in view of Guniguntala et al. discloses the system of claim 1, wherein the memory management service is configured to allocate nursery and tenured heap spaces in the memory based on timing statistics relating to an amount of time required to complete garbage collection [par. 0082 and 0085 of Bobroff et al. and par. 0031-0033 of Guniguntala et al.].
Claims 15 and 18 are rejected using the same rationale as Claim 1.
Claim 17 is rejected using the same rationale as Claim 2.
Claims 5, 8, 10-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Borroff et al. [US 20180046572] in view of Guniguntala et al. [US 2019/0042406] further in view of Phillips et al. [US 2009/0144349].
Claim 5, Bobroff et al. in view of Guniguntala et al. discloses the system of claim 1.  Bobroff et al. in view of Guniguntala et al. does not teach that garbage collection comprises nursery collection that constitutes garbage collection within the nursery heap.  Phillips et al. teaches garbage collection comprises nursery collection that constitutes garbage collection within the nursery heap [par. 0004].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include garbage collection at the nursery heap since items stored in the nursery heap tend to be short lived.
Claim 8, Bobroff et al. in view of Guniguntala et al. discloses the system of claim 1 wherein the determination that a current object is non-tenured comprises determining that the current object has been reachable for less than a predetermined number of 
Claim 10, Bobroff et al. in view of Guniguntala et al. further in view of Phillips et al. teaches the system of claim 8, wherein the memory management service, prior to the garbage collection, provides a survivor space for use in the garbage collection [par. 0004].
Claim 11, Bobroff et al. in view of Guniguntala et al. further in view of Phillips et al. teaches the system of claim 8, wherein the memory management service, in response to completing the garbage collection, provides the survivor space to the application container and receives the allocate space from the application container [par. 0004-0006].
Claim 12, Bobroff et al. in view of Guniguntala et al. further in view of Phillips et al. teaches the system of claim 8, wherein the memory management service: responsive to a determination that a current object is non tenured, moves a reachable object from the allocate space to the survivor space; and responsive to a determination that a current object is tenured, moves a reachable object from the allocate space to a tenured heap space [par. 0004-0006].
Claim 13, Bobroff et al. in view of Guniguntala et al. further in view of Phillips et al. teaches the system of claim 12, wherein the determination that a current object is tenured or non-tenured is based on the current object being reachable for a predetermined number of garbage collections [Guniguntala par. 0032-0033].
Claim 14, Bobroff et al. in view of Guniguntala et al. further in view of Phillips et al. teaches the system of claim 8, wherein the memory management service, responsive to a determination that the current object is a last reachable object, switches roles of the allocate space and the survivor space [par. 0004-0006].
Claim 16 is rejected using the same rationale as Claim 8.
Claim 19 is rejected using the same rationale as Claims 8, 10-12 combined.
Claim 20 is rejected using the same rationale as Claim 14.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133